J. B. MclTIPRSON, District Judge.
There is no dispute concerning the 'measure of damages that ought to be applied in this case. It is the market value of the schooner at the time she was sunk, the whole controversy being a dispute of fact concerning what that value was. The libelant declares that the vessel was worth $8,000, while the respondent’s position is that $r,8oo to $2,000 would be an ample allowance. The evidence ranges from $1,000 to $2,000, and the commissioner has found the value to be $3,000, with which finding I do not see my way to disagree, lie has heard the witnesses — or ne'arly all of them — has given the testimony very careful consideration, and [ adopt his report as the opinion of the court.
The exceptions are dismissed, and the clerk is directed to enter the decree recommended by the commissioner.